department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc pa cbs br2 postn-155816-01 ulic memorandum for associate area_counsel sb_se area portland from michael l gompertz senior technician reviewer branch collection bankruptcy and summonses subject sec_6402 offsets and the automatic_stay this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue whether the service is immune from suit when offsets performed pursuant to sec_6402 d or e violate the automatic_stay conclusion the service is immune from suit under sec_6402 of the internal_revenue_code it is the requesting federal or state agency’s responsibility to ensure that the automatic_stay is not violated facts you were asked by the portland insolvency unit to give advice concerning a request on behalf of the state of california to offset a chapter debtor’s refund against outstanding child_support liabilities the offset was to be performed under sec_6402 of the internal_revenue_code and the treasury offset program top if the offset were performed it would have violated the automatic_stay in bankruptcy b c sec_362 based in part on conversations with our office you concluded that given the language of sec_6402 the internal_revenue_service service was required to perform the offset and sec_6402 would provide the service with immunity from suit to review the offset you further concluded that in postn-155816-01 light of the service’s immunity the state of california had the sole responsibility to ensure that the stay was not violated after your memorandum was issued you were asked if the same conclusion applied to offsets performed on behalf of federal agencies under sec_6402 given the importance of this matter to the service you have asked us for our advice regarding the service’s role in top offsets pursuant to sec_6402 law and analysis background on the treasury offset program in order to improve the ability of the federal government to collect debt payments and in order to increase the amount of child_support payments collected by state agencies congress enacted two companion statues sec_6402 of the internal_revenue_code and u s c section 3720a together these statutes give the service the authority to offset any_tax refunds against eligible non-tax debts a taxpayer owes to other federal or state agencies sec_6402 d e u s c 3720a c for collection of non-tax debts owed to other federal agencies sec_6402 of the internal_revenue_code provides in relevant part upon receiving notice from any federal_agency that a named person owes a past-due legally enforceable debt the secretary shall a reduce the amount of any overpayment payable to such person by the amount of such debt b pay the amount by which such overpayment is reduced under subparagraph a to such agency and c notify the person making such overpayment that such overpayment has been reduced by an amount necessary to satisfy such debt emphasis added likewise u s c section 3270a c says 1compare the language in section sec_6402 in the case of any overpayment the secretary within the applicable_period of limitations may credit the amount of such overpayment including any interest allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment and shall subject_to subsections c d and e refund any balance to such person postn-155816-01 upon receiving notice from any federal_agency that a named person owes to such agency a past-due legally enforceable debt the secretary_of_the_treasury shall determine whether any amounts as refunds of federal taxes paid are payable to such person if the secretary_of_the_treasury finds that any such amount is payable he shall reduce such refunds by an amount equal to the amount of such debt pay the amount of such reduction to such agency and notify such agency of the individual’s home address emphasis added in accordance with section 3720a d the secretary of treasury has promulgated regulations governing the offset procedures see sec_301_6402-6 c f_r pt these regulations also provide that the service shall reduce refunds owed to a taxpayer by amounts owed to federal agencies for legally enforceable debts for the collection of certain non-tax debts owed to state agencies sec_6402 provides that overpayments shall be reduced by the amount of any past-due_support as defined in sec_464 of the social_security act owed by that person of which the secretary has been notified by a state in accordance with sec_464 of the social_security act the secretary shall remit the amount by which the overpayment is so reduced to the state collecting such support and notify the person making the overpayment that so much of the overpayment as necessary to satisfy his obligation for past-due_support has been paid to the state emphasis added in addition sec_6402 requires the secretary to offset overpayments against legally enforceable state_income_tax obligations the regulations governing offsets to state agencies can be found in sec_301_6402-5 and sec_31 c f_r pt as a part of the debt collection improvement act of pub_l_no 110_stat_1321 congress required the administrative offset of all non-tax debts that have been delinquent for days or more see u s c c in order to carry out these administrative offsets the treasury offset program was created the program works by maintaining a government-wide database of delinquent debtors owing qualified non-tax debts known as the debtor master_file dmf whenever a payment to be made by the department of treasury matches a name emphasis added postn-155816-01 in the dmf the funds are diverted to pay the debt prior to the service helped to maintain the dmf and thus could prevent offsets that would violate the automatic_stay however in top was merged with another offset program and is now managed solely by financial management service fms the government’s central debt collection agency as a result the service has lost the ability to input freeze codes on offsets for debtors in bankruptcy and offsets may occur without the service’s knowledge this has increased the possibility that top offsets will be done in violation of the automatic_stay judicial review of the treasury offset program sec_6402 and the regulations thereunder provide the service with immunity against suits to review offsets done on behalf of another federal or state_agency specifically sec_6402 provides no court of the united_states shall have jurisdiction to hear any_action whether legal or equitable brought to restrain or review a reduction authorized by subsection c d or e no such reduction shall be subject_to review by the secretary in an administrative_proceeding no action brought against the united_states to recover the amount of any such reduction shall be considered to be a suit_for_refund of tax this subsection does not preclude any legal equitable or administrative action against the federal_agency or states to which the amount of such reduction was paid or any such action against the commissioner of social_security which is otherwise available with respect to recoveries of overpayments of benefits under section of the social_security act see also sec_301_6402-6 cfr pt j thus suits to review top offsets must be brought against the requesting agency not the service the service’s role in offsets done on behalf of federal agencies outside of bankruptcy courts have generally found that the above statutory and regulatory provisions impose a legal requirement on the service to perform offsets on behalf of other federal agencies as long as the request complies with statutory and regulatory requirements case law indicates that the service must apply a taxpayer’s overpayments to legally enforceable non-tax debts see eg quansah v united_states u s dist lexis n d cal sec_6402 requires the irs to reduce a taxpayer’s refund by the amount of any past due debt owed by the taxpayer to the federal_agency 889_f2d_1043 11th cir this regulation was promulgated pursuant to the power granted to the internal_revenue_service under companion statutes which impose a duty on the secretary of treasury to comply with the offset postn-155816-01 requests properly submitted by other federal agencies 709_fsupp_222 n d ga these companion statutes imposes sic a duty upon the secretary of treasury to honor requests from other federal agencies for these offsets further courts have refused to hold the service liable for offsets done on behalf of other federal agencies thus w hat this means in practice is that taxpayers who object to the setoff of their tax overpayments may only sue the agency that requested the setoff not the irs bianco v internal_revenue_service u s dist lexis s d n y things become more complicated once a bankruptcy petition is filed because an automatic_stay of collection goes into effect and is applicable to all entitles b c sec_362 the purpose of the automatic_stay is to prohibit attempts to compel a debtor to pay pre-petition debts outside of the bankruptcy process h_r rep no 95th cong 1st sess in fact it is one of the fundamental debtor protections provided by the bankruptcy laws in re 77_br_777 bankr c d cal some court have found the service liable for violations of the automatic_stay in sec_6402 offsets these cases however do not cite or discuss the impact of sec_6402 see 208_br_394 bankr w d la 177_br_866 bankr n d ohio in re 77_br_777 bankr c d cal however other recent cases that do consider sec_6402 or its predecessor sec_6402 have found the service immune from suit in in re 133_br_711 bankr e d pa rev’d on other grounds 138_br_473 e d pa the service performed an offset at the request of the department of education the debtor argued that the offset should be reversed under sec_553 of the bankruptcy code while ultimately finding the department of education liable for the improper offset the bankruptcy court noted that complaints about offset should only be brought against the agency receiving the offset and dismissed the service as a party most recently in in re bourne u s dist lexis e d tenn the district_court concluded that the service was properly dismissed from a case where the service’s offset at the request of the department of housing and urban development was found to have violated the automatic_stay see also in re 235_br_568 bankr d md finding that the department of education not the service was liable for violating the automatic_stay since it was the agency that caused the setoff given the service’s statutory immunity the service is likewise protected from civil damages under sec_7433 of the internal_revenue_code for top offsets that violate the automatic_stay in bankruptcy it is the requesting federal agency’s responsibility to ensure that top offsets do not violate the automatic_stay postn-155816-01 the service’s role in offsets done on behalf of state agencies as is the case with offsets done on behalf of federal agencies courts have found that sec_6402 offsets done on behalf of state agencies are mandatory and not discretionary see eg in re conley 54_br_363 bankr s d ohio the diversion of the tax overpayments by the internal_revenue_service is completely controlled by statute and neither the secretary of health and human services nor the secretary of treasury has any statutory discretion in remitting the funds to the states 22_br_728 bankr e d wis sec_6402 on the other hand mandates payment of the debtor’s tax_refund to a third party in fact courts have found that sec_6402 creates a statutory lien in favor of state agencies in re 31_br_449 bankr n d iowa recognizing that the service does not have the information and resources needed to adjudicate the validity of a state’s request for an offset congress has expressly declined to waive sovereign immunity of the united_states with respect to claims challenging such offsets harrison v united_states u s dist lexis d idaho as explained in a recent unpublished opinion the service’s role in a offset is simply ministerial and the service does no more than retain and transfer an amount certified by the state_agency swartz v internal_revenue_service u s t c big_number 1st cir unpublished citing 671_fsupp_718 d utah but see 34_f3d_787 9th cir the service’s immunity extends to bankruptcy cases in in re williams u s t c big_number bankr w d pa the court concluded it had no jurisdiction to review an offset performed by the service on behalf of the ohio child enforcement agency to the extent the debtors sought a review of the reduction in their refund the court had no jurisdiction over the service pursuant to sec_6402 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views 2at first glance oatman seems to provide an exception to the service’s immunity under sec_6402 whenever a joint refund is setoff to satisfy one spouse’s separate liability however when a joint refund is setoff the non-liable spouse can file an injured_spouse claim with the service to recover the portion of the refund attributable to him or her if the service denies that claim the non-liable spouse can appeal the administrative determination which is different from the offset under sec_6402 3as with offsets for federal agencies the service is not liable for civil damages under sec_7433 postn-155816-01 if you have any further questions please call the attorney assigned to this matter at
